Name: 2006/831/EC: Decision of the European Parliament of 27Ã April 2006 on the closure of the accounts of the European Environment Agency for theÃ financialÃ yearÃ 2004
 Type: Decision
 Subject Matter: accounting;  budget;  EU institutions and European civil service
 Date Published: 2006-12-06

 6.12.2006 EN Official Journal of the European Union L 340/91 DECISION OF THE EUROPEAN PARLIAMENT of 27 April 2006 on the closure of the accounts of the European Environment Agency for the financial year 2004 (2006/831/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Environment Agency for the financial year 2004 (1),  having regard to the Court of Auditors' report on the annual accounts of the European Environment Agency for the financial year 2004, together with the Agency's replies (2),  having regard to the Council's recommendation of 14 March 2006 (5972/2006  C6-0093/2006),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation network (4), and in particular Article 13 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 71 of and Annex V to its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0098/2006), 1. Notes the following figures for the accounts of the European Environment Agency for the financial years 2004 and 2003: Revenue and expenditure account for the financial years 2004 and 2003 (1000 EUR) 2004 2003 Revenue EC subsidy 28 658 28 723 Subventions 1 998 1 080 Bank interest 128 89 Total revenue (a) 30 784 29 891 Expenditure Total expenditure for Title 1 Payments 12 447 11 123 Payments  Grants 2 Appropriations carried over 435 315 Appropriations carried over  Grants 66 Total expenditure for Title 2 Payments (6) 3 451 2 447 Appropriations carried over 394 395 Total expenditure for Title 3 Payments 9 534 5 997 Payments  Grants 14 Appropriations carried over 4 845 7 008 Appropriations carried over  Grants 2 419 Total expenditure (b) 33 606 27 284 Net result for the year (a  b) - 2 822 2 607 Appropriations carried over and cancelled 508 295 Refunds carried over and cancelled 0 36 Balance carried over from the previous year - 4 190 - 7 427 Grants cancelled 98 322 Exchange rate differences 3 - 4 Regularisation regarding previous years 43 - 18 Balance carried forward - 6 360 - 4 190 NB: The totals may include differences due to rounding. 2. Approves the closure of the accounts of the European Environment Agency for the financial year 2004; 3. Instructs its President to forward this decision to the Executive Director of the European Environment Agency, the Council, the Commission and the Court of Auditors and to have it published in the Official Journal of the European Union (L series). The President Josep BORRELL FONTELLES The Secretary-General Julian PRIESTLEY (1) OJ C 269, 28.10.2005, p. 13. (2) OJ C 332, 28.12.2005, p. 37. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 120, 11.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 1641/2003 (OJ L 245, 29.9.2003, p. 1). (5) OJ L 357, 31.12.2002, p. 72. Regulation as amended by Regulation (EC, Euratom) No 1261/2005 (OJ L 201, 2.8.2005, p. 3). (6) Includes 905 823 euros of property taxes paid to the Danish government. The Agency is of the opinion that the amount should be refunded. The issue is currently negotiated with the Danish government. NB: The totals may include differences due to rounding.